Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 and 9, the closest prior art Desanti et al., (US 20150031440) teaches: 
A system/method for incentivizing players of an online game that takes place in a virtual space by providing the players with information regarding potential awards that are available in a secondary game for the players that reach particular levels of progress in the online game, the system comprising: one or more physical computer processors configured by machine-readable instructions to: execute an instance of the online game and use the instance of the online game to generate game state information that is transmitted to client computing devices over a network, the game state information facilitating presentation of views of the online game to the players via the client computing devices, wherein the client computing devices include a first client computing device associated with a first player, wherein execution of the instance of the online game includes performing operations in the instance of the online game in response to commands received over the network from the client computing devices, wherein execution of the instance of the online game further includes facilitating player participation in the online game, such that the first player participates in the online game 
The prior art failed to teach: determine a subset of potential awards that corresponds to a higher gameplay metric than the first gameplay metric, wherein the higher gameplay metric corresponds to a target level of progress in the online game that is higher than the first level of progress; and provide information to the first player regarding the subset of potential awards that corresponds to the higher gameplay metric, wherein the subset of potential awards would be available to the first player through the secondary game upon the first player reaching the target level of progress in the online game, thereby incentivizing the first player to make progress in the online game.


	Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715